Citation Nr: 9925941	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis of the lungs 
as a result of inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in December 1998.  It 
was remanded for the performance of further medical testing 
to rule out asbestosis.  


REMAND

The veteran contends that he has asbestosis of the lungs due 
to inservice asbestos exposure.  Service connection for 
residuals of colon cancer, as secondary to asbestos exposure, 
was granted via a rating decision, dated in July 1997.  
Therefore, exposure is conceded.

Private medical records, dated in March 1994, show the 
veteran undergoing X-ray examination of the chest.  The 
report of this examination shows a finding of mild bilateral 
thoracic wall pleural thickening and multiple small irregular 
opacities identified in the inferior two thirds of the lungs.  
The impression given was findings compatible with pulmonary 
asbestosis.  X-ray examinations since that time have not 
confirmed these findings.

The report of a VA computer tomography (CT) examination, 
conducted in May 1997, shows hazy opacities in the dependent 
portions of both lower lung fields.  It was noted that 
dependent subsegmental atelectasis could not be 
differentiated from fibrosis on this exam.  The VA physician 
who reviewed these findings suggested that a thin-section, 
high-resolution chest CT be performed, with the veteran in a 
prone position, to rule out pulmonary asbestosis.  This 
recommended examination was not performed.

The Board remanded this claim in December 1998 for the 
performance of this recommended diagnostic procedure.  The 
Board notes that the veteran was afforded a further pulmonary 
consultation in March 1999.  At that time a determination was 
made that the CT scan of May 1997 showed clear lung fields 
except for some minor fibrotic changes in both lower lung 
fields consistent with supplemental atelectasis.  The overall 
finding of the pulmonary consultation showed no evidence of 
pulmonary asbestosis.

Although the Board appreciates the further development of 
this claim undertaken by the RO, it must be noted that the 
specific diagnostic procedure requested in the December 1998 
remand was not performed.  Although the results of the May 
1997 CT scan were reviewed by a different VA physician, the 
Board concludes that the duty to assist the veteran requires 
that a thin-section, high-resolution chest CT be performed, 
with the veteran in a prone position, as recommended by the 
original physician's review.  The fact remains that a VA 
physician has recommended this procedure as necessary to rule 
out pulmonary asbestosis.  The duty to assist the veteran 
requires that the original opinion and recommendation be 
recognized and investigated, despite the subsequent differing 
opinion entered in March 1999.

Therefore, this claim is REMANDED to the RO for the 
following:

The veteran should be scheduled for a 
thin-section, high-resolution chest CT 
examination, in a prone position, to rule 
out pulmonary asbestosis, as suggested in 
the May 1997 examination report.  The 
examiner should then express an opinion 
regarding the presence of pulmonary 
asbestosis.

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for 
pulmonary asbestosis.  If the result remains adverse the RO 
should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












